DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the application filed 11 July 2022. 
Claims 1-20 are currently pending and have been examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

In regards to claims 1 – 20, the Examiner asserts that the specification, as originally filed, fails to adequately disclose many-valued quality scores. Although the scores are mentioned in the specification such as paragraphs 51, 80, 105, 278 299, 337, 346, 426 and 447, it does not explain how the scores are calculated.  Simply pointing or stating a result is insufficient to meet the written description requirement and has done nothing but provide a “black box” scenario, wherein information is received into this “black box” and a solution is determined while failing to explain or disclose the processes, calculations, and/or analysis that are being performed in this “black box” environment so as to achieve the solution.
Although one skilled in the art would have found the invention to be enabled because one skilled in the art, with undue experimentation, could possibly come up with one way of performing the required analysis, one skilled in the art would be unable to determine how the applicant has intended for this analysis to be performed and would, therefore, be unable to determine if the applicant had possession of the invention.  To put it another way, one skilled in the art would be unable to make and use the invention in the manner intended by the applicant since the applicant has failed to provide sufficient working examples of how the analysis and solution are determined so as to cover the wide scope laid out by the claimed invention and, therefore, one skilled in the art would be unable to determine whether the applicant had possession of the genus since insufficient species have been provided.  One skilled in the art would have found that the claimed invention and corresponding specification is attempting to claim all known and unknown possibilities for calculating scores without providing sufficient examples, in the specification, to allow one skilled in the art to determine whether the applicant had possession of such a wide scope of possibilities.
Finally, as a point of clarification, the first paragraph of 35 U.S.C. § 112 contains a written description requirement that is separate and distinct from the enablement requirement.  See AriadPharms., Inc. v. Eli Lilly & Col., 598 F.3d 1336, 1340 (Fed. Cir. 2010) (en banc).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  Vas-Cath, Inc. v. Mahurkar, 935 F. 2d 1555, 1562-63 (Fed. Cir. 1991).  Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention.  
Therefore, the test for determining whether or not the applicant’s claims meet the § 112(a) written description requirement is possession, not whether one skilled in the art is enabled to perform the invention.  Applying the above legal principles to the facts of the case at hand, the Examiner concludes that the applicant’s disclosure fails to sufficiently disclose possession at the time of the invention.  Furthermore, the applicants are attempting to claim any and all possible manners of calculating scores can be performed.  That is to say, the applicant is attempting to claim the entire genus of calculations based on predetermined criteria, however, the specification does not demonstrate a generic invention that achieves the claimed result because there is no disclosure of any species.  As the Federal Circuit has stated in Ariad:
“generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the Appellant has invented the species sufficient to support a claim to a genus. The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the Appellant has made a generic invention that achieves the claimed result and do so by showing that the Appellant has invented species sufficient to support a claim to the functionally- defined genus.”

Ariad, 598 F.3d at 1349 (emphasis added).  While Ariad relates to chemical compounds, the legal principles are the same.  By not providing any specific examples of how an indication of merit (which is “functional language”) could be calculated, the applicant has failed to provide disclosure, and, therefore, possession, of any species of the genus of determining a prediction, as claimed.
Furthermore, the applicant’s claim to such an open-ended genus of predictions is similar to the claims at issue in Ariad that "merely recite a description of the problem to be solved while claiming all solutions to it.”  Id. At 1353.  Ariad further states that “Patents are not awarded for academic theories [and a] patent is not a hunting license.  It is not a reward for the search, but compensation for its conclusion.”  Id.  Therefore, Ariad requires that when the applicant claims a genus, sufficient materials must be disclosed to demonstrate that the genus has in fact been disclosed which the applicant has not.  



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-20 are drawn to a method, non-transitory computer readable medium and a system which are statutory categories of invention (Step 1: YES). 
Independent claims 1, 11, and 20 recite physiological measurement of a physiological process of a body of a patient comprising collect at a plurality of different times during a physiological measurement, physiological data from the body of the patient, the physiological data resulting at least form the physiological process and determine many-valued quality scores for the physiological data collected at the plurality of different times and provide an indication that the physiological measurement was successful in response to determining that an accumulative amount of times, out of the plurality of different times, for which the determined many-valued quality score fulfilled a predetermined criterion, exceeded a predetermined amount. 
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by managing interactions between a user and a patient during a medical examination (specification paragraph 34). If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Further, the recited limitations, as drafted, under the broadest reasonable interpretation, cover mathematical relationships by calculating many-valued quality scores. If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships or mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
The judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “system”, “physiological sensor”, “processor”, “non-transitory computer-readable medium” are recited at a high level of generality (e.g., that the determining and obtaining is performed using generic computer components with instructions are executed to perform the claimed limitations). Such that they amount to no more than mere instructions to apply the exception using generic computer components. See: MPEP 2106.05(f). 
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic component cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, Figure 2 and 
Paragraph 194, where “The terms "computer", "processor", and "controller" should be expansively construed to cover any kind of electronic device with data processing capabilities, including, by way of non-limiting exarnple, a personal computer, a server, a computing system, a communication device, a processor· (e.g. digital signal processor· (DSP), a rnicrocontroller, a field programmable gate array (FPGA), an application specific integrated circuit (,,,,,,SIC), etc.), any other electronic computing device, and many combination thereof.”
Paragraph 203, where “Optionally, system 200 may be a smartphone, or another computer which optionally includes one or- more different types of sensors. Optionally, syster,1 200 may be a dedicated portable handheld device which includes one or rnore sensors and a processor, such Eis the handheld medical devices preduced by Tytoca1--e LTD. Of ~Jetanya, 1srae1. System 200 may optionally be a handheld physiological monitoring device, or any device capc1bie of acquiring physiological data during a medical examination.”
Paragraph 124, where “in some cases, the non-transitory computer-readable medium further comprises instructions stored thereon, that when executed on the processor, perform the step of: determining a cause of the ambient signal and providing the user with an indication of the determined cause” 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with route, conventional activity specified at a high level of generality in a particular technological environment. 
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claims 2-9, 11-19 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are directed to an abstract idea without significantly more. Claims 2, 15 further recite a user interface (shown generically in the specification paragraph 185 and Figure 11), claim 14 recites physiological measurement device (shown generically in the specification as a system (para [00289])). These claims fail to remedy the deficiencies of their parent claims above, and therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1, 10-12 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang (WO 2016/079654 A1).


CLAIM 1-
Yang teaches the limitations of:
at least one physiological sensor operable to collect, at a plurality of different times during a physiological measurement, physiological data from the body of the patient (Yang teaches a physiological sensor that measures physiological data from a patient at different time intervals (page 4 lines 24-35, page 11 lines 11-23)
the physiological data resulting at least from the physiological process (Yang teaches that the physiological data may be ECG electrode voltages (i.e., heart rate physiological processes) (page 7 lines 18-25))
and a processor operable to determine many-valued quality scores for the physiological data collected at the plurality of different times (Yang teaches that confidence intervals are determined for the EWS scores to determine the accuracy of the scores (i.e., quality scores) (page 3 lines 25-35, page 11 lines 15-23) and are completed on a computer including a processor (page 7 lines 3-15))
and provide an indication that the physiological measurement was successful in response to determining that an accumulative amount of times, out of the plurality of different times, for which the determined many-valued quality score fulfilled a predetermined criterion, exceeded a predetermined amount (Yang teaches that a MEWS score indicates if a measurement reading has accurately exceeded a critical threshold (i.e., predetermine criterion, predetermined amount) and that out of the different times that the score is measured to insure that the confidence interval is accurate at different times (i.e., amount of times) (page 9 lines 15-27, page 11 lines 11-23))

CLAIMS 10-11-
Claim 10-11 are significantly similar to claims 1-2 and rejected upon the same prior art as claim 1-2. 

CLAIM 12-
Yang teaches the limitations of claim 11. Regarding claim 12, Yang further teaches:
based on at least one of the many-valued quality scores and on the physiological data obtained at least one of the plurality of different times  (Yang teaches that confidence intervals are determined for the EWS scores to determine the accuracy of the scores (i.e., quality scores) (page 3 lines 25-35, page 11 lines 15-23) and are completed on a computer including a processor (page 7 lines 3-15)), analysis source data for the analysis of the physiological process  (Yang teaches that based on the heart rate values whether a patient’s condition needs to be monitored more closely (i.e., analysis of the physiological process) (page 5 lines 1-23, page 9 lines 11-14))

CLAIM 20-
Claim 20 is significantly similar to claim 1and is rejected upon the same prior art as claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-9 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (WO 2016/079654 A1) in view of Sachanandani (US 2010/0045467 A1).


CLAIM 2-
Yang teaches the limitations of claim 1. Regarding claim 2, Yang further teaches:
wherein the physiological data results also from additional sources other than the physiological process (Yang teaches that values for parameters may be added manually by nurses (page 8 lines 1-9))
and wherein the processor is further operable to execute at a plurality of different times during a physiological measurement (Yang teaches that confidence intervals are determined for the EWS scores to determine the accuracy of the scores (i.e., quality scores) (page 3 lines 25-35, page 11 lines 15-23) and are completed on a computer including a processor (page 7 lines 3-15))
identifying parts of the physiological data resulting from the physiological process (Yang teaches that the physiological data gathered are from physiological processes such as heart rate (page 4 lines 10-20))
based on the physiological data and on results of the identification, determining for the physiological data for analysis of the physiological process (Yang teaches that based on the heart rate values whether a patient’s condition needs to be monitored more closely (i.e., analysis of the physiological process) (page 5 lines 1-23, page 9 lines 11-14))
Yang does not explicitly teach, however Sachanandani teaches:
and providing, by a tangible user interface, many-valued quality-feedback information which is based on the many-valued quality score (Sachanandani teaches that the physician may provide feedback about the patient-related data using a terminal (i.e., user interface) to comply with quality compliance scores (para [0122, 0176-0177]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Yang to integrate the application of feedback based on quality scores of Sachanandani with the motivation of making it easy for the user to efficiently monitor patient data due to communicated standard scoring (see: Sachanandani, paragraph 4).

CLAIM 3-
Yang in view of Sachanandani teaches the limitations of claim 2. Regarding claim 3, Yang further teaches:
wherein the processor is further operable to generate analysis source data for the analysis, based on physiological data collected by the physiological sensor (Yang teaches that based on the heart rate values whether a patient’s condition needs to be monitored more closely (i.e., analysis of the physiological process) (page 5 lines 1-23, page 9 lines 11-14)) and on at least one of the many-valued quality scores (Yang teaches that confidence intervals are determined for the EWS scores to determine the accuracy of the scores (i.e., quality scores) (page 3 lines 25-35, page 11 lines 15-23) and are completed on a computer including a processor (page 7 lines 3-15))

CLAIM 4-
Yang in view of Sachanandani teaches the limitations of claim 2. Regarding claim 4, Yang further teaches:
wherein the processor is operable to identify the parts of the physiological data which result from the physiological process based on identification of effects of a plurality of different physiological processes on the physiological data (Yang teaches that the physiological data gathered are from physiological processes such as heart rate and each physiological process according to the type of data is recorded (page 4 lines 10-30))

CLAIM 5-
Yang in view of Sachanandani teaches the limitations of claim 2. Regarding claim 5, Sachanandani further teaches:
wherein the user interface is operable to present instructions to a user for performing the physiological measurement, wherein the processor determines the instructions based on at least one of the many values quality scores (Sachanandani teaches that specific instructions when obtaining the physiological measurement (i.e., weight) are included so that the quality of the physiological measurement score is more accurate (para [0122]), Figure 19, para [0183]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Yang to integrate the application of feedback based on quality scores of Sachanandani with the motivation of making it easy for the user to efficiently monitor patient data due to communicated standard scoring (see: Sachanandani, paragraph 4).

CLAIM 6-
Yang in view of Sachanandani teaches the limitations of claim 3. Regarding claim 6, Yang further teaches:
wherein the processor is configured to compress for the analysis source data different parts of the physiological data based on different many-valued quality scores determined for the different parts (Yang teaches that the data from the sensors is converted to digital values (i.e., compressed by the processor) (page 7 lines 3-20))

CLAIM 7-
Yang in view of Sachanandani teaches the limitations of claim 2. Regarding claim 7, Yang further teaches:
wherein the processor is configured to stop the physiological measurement in response to determining that an accumulative amount of times out of the plurality of different times for which the determined many-valued quality score fulfilled a predetermined criterion exceeded a predetermined amount (Yang teaches that when the physiological parameters have a score greater than a threshold after calculating for multiple times, an action trigger such as a transfer from ICU (i.e., stopping of physiological measurement for transfer) occurs (page 1 lines 5-20m page 11 lines 11-24))

CLAIM 8-
Yang in view of Sachanandani teaches the limitations of claim 2. Regarding claim 8, Sachanandani further teaches:
wherein the additional sources include an ambient signal and wherein the analyze includes identifying the ambient signal (In certain examples, the IMD 102 may communicate sensed physiological signal data to the transceiver 104, which may then communicate the signal data to a remote device, such as for processing (para [0068])) and alerting the user if the ambient signal exceeds a threshold (The measured physiological parameters may be compared to a baseline value to detect changes that exceed a threshold value. These changes may occur within a short period before a patient experiences an onset of a physiological condition and as such, an alert may be generated when changes exceed the threshold amount (para [0076]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Yang to integrate the application of feedback based on quality scores based on thresholds of Sachanandani with the motivation of making it easy for the user to efficiently monitor patient data due to communicated standard scoring (see: Sachanandani, paragraph 4).

CLAIM 9-
Yang in view of Sachanandani teaches the limitations of claim 8. Regarding claim 9, Sachanandani further teaches:
wherein the processor is further configured to determine a cause of the ambient signal and provide the user with an indication of the determined cause (Sachanandani teaches that the parameters are measurement from signals of an IMD (i.e., heart rate as the cause) (para [0068,0076]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Yang to integrate the application of feedback based on quality scores and signaling of Sachanandani with the motivation of making it easy for the user to efficiently monitor patient data due to communicated standard scoring (see: Sachanandani, paragraph 4).

CLAIM 13-
Yang teaches the limitations of claim 11. Regarding claim 13, Yang further teaches:
wherein the plurality of different times comprises at least a first time and a second time which is later than the first time (Yang teaches that two time points are considered with an initial time, and then a later different time (page 11, lines 11-24)

Yang does not explicitly teach however Sachanandani teaches:
wherein the obtaining of the physiological data at the second time is affected by changes of the physiological measurement by the user as a result from providing by the tangible user interface of the many-valued quality feedback information resulting from many-valued determined for physiological data obtained at the first time (Sachanandani teaches that specific instructions when obtaining the physiological measurement (i.e., weight) are included so that the quality of the physiological measurement score is more accurate in a subsequent time of analyzing the score to explain the initial time changes (para [0122]), Figure 19, para [0183]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Yang to integrate the application of feedback based on quality scores of Sachanandani with the motivation of making it easy for the user to efficiently monitor patient data due to communicated standard scoring (see: Sachanandani, paragraph 4).

CLAIM 14-
Yang teaches the limitations of claim 11. Regarding claim 14, Yang further teaches:
wherein the physiological data is collected by a physiological measurement device (Yang teaches that based on the heart rate values whether a patient’s condition needs to be monitored more closely (i.e., analysis of the physiological process) (page 5 lines 1-23, page 9 lines 11-14))
Yang does not explicitly teach however Sachanandani teaches:
wherein the suitability of the physiological data changes as a result of changes in operating of the physiological measurement device by a user which perceives the quality feedback information presented by the tangible user interface (Sachanandani teaches that the physician may provide feedback about the patient-related data using a terminal (i.e., user interface) to comply with quality compliance scores (para [0122, 0176-0177]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Yang to integrate the application of feedback based on quality scores of Sachanandani with the motivation of making it easy for the user to efficiently monitor patient data due to communicated standard scoring (see: Sachanandani, paragraph 4).

CLAIM 15-
Yang teaches the limitations of claim 11. Regarding claim 15, Sachanandani further teaches:
presenting by the tangible user interface instructions to a user for performing the physiological measurement (Sachanandani teaches that specific instructions when obtaining the physiological measurement (i.e., weight) are included so that the quality of the physiological measurement score is more accurate (para [0122]), Figure 19, para [0183]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Yang to integrate the application of feedback based on quality scores of Sachanandani with the motivation of making it easy for the user to efficiently monitor patient data due to communicated standard scoring (see: Sachanandani, paragraph 4).

CLAIM 16-
Yang teaches the limitations of claim 11. Regarding claim 16, Sachanandani further teaches:

selecting, based on the quality scores, a proper part of the physiological data collected during the physiological measurement and generating a physiological measurement preview based on the proper part for presenting by a tangible user interface (For example, when alert scores are calculated and stored weekly, then three prior calculated alert scores may be obtained, along with the current alert score, to effectively view a month's worth of alert score data. The second fusion module 214 uses the one or more historical alert scores in combination with the current alert score to calculate a combined alert score (CAS) (para [0084]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Yang to integrate the application of feedback based on quality scores of Sachanandani with the motivation of making it easy for the user to efficiently monitor patient data due to communicated standard scoring (see: Sachanandani, paragraph 4).

CLAIMS 17-19-
Claims 17-19 are significantly similar to claims 6-8 and are rejected upon the same art as claims 6-8. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774. The examiner can normally be reached 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.S./Examiner, Art Unit 3626      
                          
/ROBERT A SOREY/Primary Examiner, Art Unit 3626